Citation Nr: 1023940	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent, prior to 
January 15, 2009, and in excess of 30 percent, from January 
15, 2009, for bilateral sensorineural hearing loss, to 
include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from October 1959 to 
January 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued in 
February 2007, in which the RO assigned a 10 percent rating 
for bilateral sensorineural hearing loss, effective August 4, 
2006.  The Veteran perfected an appeal to the disability 
rating assigned.  Subsequently, in an April 2009 rating 
decision, the RO assigned a 30 percent rating for bilateral 
sensorineural hearing loss, effective January 15, 2009.  The 
Veteran is presumed to seek the maximum available benefit for 
a disability; thus, the claim for an increased rating remains 
viable on appeal and encompasses the issue set forth on the 
title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2007, the Veteran raised a claim for service 
connection for acoustic neuroma associated with sensorineural 
hearing loss.  Later, in August 2009, the Veteran's 
representative raised claims for entitlement to service 
connection for a psychological disorder, as secondary to 
service-connected hearing loss, and to a total rating based 
on individual unemployability (TDIU) due to service-connected 
disability.  

The issues of entitlement to service connection for acoustic 
neuroma (also claimed as tumor in the head causing hearing 
loss and damaged nerve) and for a psychological disorder, 
secondary to service-connected hearing loss, and of 
entitlement to a TDIU have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

In a June 2010 response to a May 2010 letter requesting 
clarification as to whether he wants to attend a hearing 
before the Board, the Veteran indicated that he wants to 
appear at a hearing before a Veterans Law Judge of the Board 
at his local RO (Travel Board).  Pursuant to 38 C.F.R. § 
20.700 (2009), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules Travel Board hearings, a remand of this matter to 
the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



